Citation Nr: 1016937	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  03-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for additional disability caused by VA surgical 
treatment in February 1999.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D. M. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of a Department 
of Veterans' Affairs (VA), Regional Office (RO).

In January 2003, the Veteran appeared at a hearing before a 
Decision Review Officer.  In January 2004, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the file.

In May 2006 and May 2008, the Board remanded the claim for 
additional evidentiary development, including further VCAA 
notice and for VA examinations by a vascular surgeon and a 
urologist to determine whether the Veteran had any additional 
disability related to the surgery by VA in February 1999 and, 
if so, whether the additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or whether the additional 
disability was not reasonably foreseeable.  The RO sent the 
additional VCAA notice in June 2006.  It also obtained the 
updated VA records.  

Finally, the Veteran received VA examinations by a vascular 
surgeon in February 2007 and an urologist in September 2008.  
The Board has reviewed the VA examinations and, after review 
the Board has determined the examinations addressed the 
specific areas of concern raised by the Board in its remand 
and are sufficient to adjudicate the current claim.  
38 C.F.R. §§ 3.159, 4.70.  

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, an opinion from the Veterans Health 
Administration (VHA) was obtained in December 2009 to discuss 
findings from the VA examination by the urologist.  In 
February 2010, the Board provided the Veteran and his 
representative a copy of the opinion and afforded the Veteran 
opportunity to submit additional argument and evidence.   In 
February 2010, the Veteran submitted additional argument, but 
not additional evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing surgical treatment in February 1999, and the 
results of the surgery were reasonably foreseeable.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 due to VA surgical treatment in February 1999 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2001 and in June 2006.  The notice 
included the type of evidence necessary to substantiate a 
claim under 38 U.S.C.A. § 1151, namely, evidence of 
additional disability the result of VA hospitalization or 
medical care, due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, caused an additional disability in the 
Veteran or that the additional disability was the result of 
an event that was not reasonably foreseeable and caused the 
Veteran's disability.



The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statements of the case, 
dated in January 2008 and in August 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  The Veteran was afforded VA 
examinations in February 2007 and in September 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran's claim under 38 U.S.C.A. § 1151 was received at 
the RO in March 2001.

Review of all of the medical evidence reveals that the 
Veteran suffers from long standing hypertension, peripheral 
vascular disease, and degenerative disc disease in the lower 
back with radiculopathy.  The medical evidence also includes 
a history of adenocarcinoma of the prostate which had been 
treated with radiation therapy.  

VA records show that in February 1999 the Veteran underwent a 
transurethral resection of a bladder tumor.  Several days 
later, he underwent a radical cystoprostatectomy with ileal 
conduit diversion (radical cystoprostatectomy).  Prior to 
each surgery, a VA physician discussed the 
"risks/indications/benefits' of each treatment option, and 
the Veteran then agreed to the surgeries and signed informed 
consent forms for each surgery.  A physician's note indicated 
the physician had spent three and half hours discussing the 
radical cystoprostatectomy with the Veteran and his wife.  
Pathology revealed a stage III cancer.

After the radical cystoprostatectomy, the Veteran developed 
an ileus which lasted for eight days.  After that resolved, 
the Veteran was discharged.  There was no evidence that the 
ileus recurred at any time since February 1999.  Before 
discharge, the surgical site never grossly broke down and the 
wound site was noted to be stable.

In March 1999, the Veteran started vomiting and returned to 
the VA hospital.  There was evidence of fascial dehiscence 
and in another operation VA physicians explored and closed 
the wound.  The Veteran testified that the surgeon in March 
1999 told the Veteran that the something was left loose in 
the prior surgery in February 1999.

On a VA examination in April 1999, the examiner noted the 
fascial dehiscence was healed.  In a follow-up visit in 
February 2003, a physician marveled that the Veteran did not 
have a wound hernia given that he had suffered from fascial 
dehiscence following surgery.  VA opinions dated in February 
2007 and in September 2008 concluded the fascial dehiscence 
resolved without any permanent residuals.  The VA examiner in 
September 1998, an urologist, stated that the Veteran's 
treatment conformed to the standard of care and the bladder 
cancer was handled in an appropriate manner and that fascial 
dehiscence was a known complication of radical abdominal 
bladder surgery.

In March 1998, nearly a year before the two surgeries of 
February 1999, that is, the transurethral resection of a 
bladder tumor and radical cystoprostatectomy with ileal 
conduit diversion, the Veteran complained of erectile 
dysfunction.  A similar complaint was made in September 1998.

Following the surgeries, the Veteran complained of erectile 
dysfunction in April 1999.  He also complained of erectile 
dysfunction in June 2001, August 2001, and August 2002 to VA 
urologists following him after the radical 
cystoprostatectomy.  The VA physician described the problem 
as organic impotence.  A vacuum device was prescribed in 
October 2002.

On VA examinations in April 1999, August 1999, and in 
February 2007, the Veteran complained of erectile dysfunction 
since his surgery in February 1999.  The diagnosis was 
erectile dysfunction secondary to the cystoprostatectomy.



In accordance with VHA Directive 2006-019, dated April 3, 
2006, 38 U.S.C.A. § 5103A, 38 U.S.C.A. § 7109, and 38 C.F.R. 
§ 20.901, the Board requested a VA medical advisory opinion 
from an urologist on the question whether the erectile 
dysfunction was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, or if erectile dysfunction was an 
event not reasonably foreseeable. The questions asked were: 

1). Whether the erectile dysfunction 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part in the surgical 
treatment, consisting of a 
transurethral resection of a bladder 
tumor and a radical cystoprostatectomy 
with ileal conduit diversion, that is, 
did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or in 
the alternative, 

2). Whether the erectile dysfunction 
was not reasonably foreseeable, that 
is, whether the erectile dysfunction 
was not the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
informed consent. 

The urologist, an Associate Professor of Urology, responded 
in December 2009.  The urologist noted that the Veteran had 
had radiation therapy for the prostate cancer in 1995 and 
that the associated risk for impotence with radiation therapy 
was 70 percent.  The urologist also noted that the Veteran's 
severe vascular disease and lumbar disc surgery with fusion 
in the 1970s were also risk factors for impotence.  The 
urologist explained that the three conditions were associated 
with significant risk for impotence with or without a radical 
cystoprostatectomy.  Finally, the urologist noted the Veteran 
complained of erectile dysfunction in March 1998 and 
September 1998 before the surgeries in February 1999.  

The urologist also found nothing in the record to 
substantiate that the radical cystoprostatectomy was done 
improperly or it was bad judgment to proceed with the 
operation.  The urologist concluded the accomplishment of the 
surgery after previous radiation therapy required exceptional 
expertise and the Veteran did well postoperatively with the 
radical cystoprostatectomy with the exception of the fascial 
dehiscence.  The fascial dehiscence was appropriately 
diagnosed, successfully treated, and the Veteran's long-term 
outlook was very good.

The urologist stated that erectile dysfunction after a 
radical cystoprostatectomy is readily foreseeable.

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply.

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA medical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.  38 
U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that VA's medical treatment resulted in additional 
disability.

Merely showing that a veteran received treatment and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the treatment caused the 
veteran's additional disability; and VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent. 38 C.F.R. § 
3.361(d).

Analysis

On the question of fault on the part of VA regarding the 
erectile dysfunction, the VA urologist expressed the opinion 
that erectile dysfunction was not due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on part of the VA in providing the surgical treatment 
of cancer with a transurethral resection of a bladder tumor 
and radical cystoprostatectomy with ileal conduit diversion 
and that VA had exercised the degree of care that would be 
expected of a reasonable health-care provider.  This evidence 
is uncontroverted and is persuasive evidence against the 
claim of fault on the part of VA in providing the surgical 
treatment.

Likewise, the VA examiners also believed the treatment in 
February 1999 conformed to the standard of care and the 
bladder cancer was handled in an appropriate manner.  



On the question of whether there was additional disability 
reasonably unforeseeable, the VA expert stated that erectile 
dysfunction was a known risk factor not just for the 
procedure by VA, but the Veteran had other health problems,  
which were risk factors for impotence.  Again, this evidence 
is uncontroverted.

There is no evidence that that Veteran suffered any permanent 
disability from the fascial dehiscence as it was successfully 
treated and resolved.  In a similar manner, there is no 
evidence that the Veteran suffered any permanent disability 
from the ileus that occurred immediately after the radical 
cystoprostatectomy

To the extent the Veteran's statements are offered as a lay 
opinion concerning the results of the radical 
cystoprostatectomy, a lay opinion is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge.  See generally 
Fed.R.Evid. 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge).

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.); Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 



An opinion on causation, namely, that the radical 
cystoprostatectomy caused a permanent disability, requires 
specialized knowledge, education, training, or experience, 
and as no factual foundation has been established to show 
that the Veteran is qualified through specialized knowledge, 
education, training, or experience to offer such an opinion, 
his testimony is not competent evidence and is excluded, that 
is, his testimony is not to be considered as evidence in 
support of the claim.

As VA exercised the degree of care that would be expected of 
a reasonable health care provider in providing the surgical 
treatment in February 1999, that is, in the absence of fault 
on the part of VA, and as erectile dysfunction was a 
reasonably foreseeable results of the surgery, namely, the 
type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent, the 
Veteran does not prevail on the claim under 38 U.S.C.A. § 
1151

To the extent the Veteran stated that a physician told him 
that something was left loose after the February 1999 
surgery, hearsay medical evidence, as transmitted by a lay 
person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As there is no competent evidence of record favorable to the 
claim, the preponderance of the evidence is against the claim 
under 38 U.S.C.A. § 1151, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

(The Order follows on the next 
page.). 





ORDER

VA disability compensation under 38 U.S.C.A. § 1151 due to 
surgical in February 1999 by the Department of Veterans 
Affairs is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


